Citation Nr: 0400253	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  00-14 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury, bilateral feet.

2.  Entitlement to an increased disability evaluation 
service-connected degenerative joint disease, left ankle, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased disability evaluation for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.

4.  Entitlement to an increased disability evaluation for 
service-connected bilateral hearing loss, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to June 
1952.

This case was last before the Board of Veterans' Appeals (the 
Board) in August 2002, at which time the Board denied the 
veteran's claim of entitlement to service connection for 
residuals of cold injury, bilateral feet.  The veteran 
appealed the Board's August 2002 decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
March 2003, counsel for the veteran and the Secretary of VA 
filed a Joint Motion for Remand.  An Order of the Court dated 
March 20, 2003 granted the motion and vacated the Board's 
decision.  This case was remanded for further development, 
readjudication and disposition in accordance with the Court's 
Order.

The Board notes that the veteran perfected an appeal as to 
Issues #2-4, as listed on the title page, while his appeal of 
the cold injury residuals claim was pending before the Court.  
His appeal of these additional claims was perfected with the 
filing of a substantive appeal (VA Form 9) in October 2002.

This appeal is REMANDED to the Regional Office via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

In the October 2002 VA Form 9, the veteran indicated that he 
wanted to appear at a hearing before a Veterans law Judge at 
the RO.  Because it was unclear whether he also desired a 
hearing with respect to the cold injury residuals claim, the 
Board sent the veteran a letter on December 4, 2003, 
requesting that he clarify whether he wanted to attend a 
Travel Board hearing before a Veterans Law Judge at the RO 
only for the issues addressed in the October 2002 VA Form 9 
or for all issues currently on appeal.  He also was advised 
that he could indicate that he no longer wanted a hearing.  
In a reply dated December 10, 2003, the veteran indicated 
that he desired a Travel Board hearing for all issues on 
appeal.  [He may have been confused by the letter, since he 
also checked the box indicating his desire to appear at a 
Travel Board hearing only with respect to the new claims 
addressed in the October 2002 VA Form 9.]

Accordingly, in order to ensure full compliance with due 
process requirements, this case is REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

VBA should schedule the veteran for a 
travel board hearing at the RO.  The 
veteran should be notified of the date, 
time and place of such a hearing by 
letter mailed to his current address of 
record.

The purpose of this REMAND is to comply with due process 
requirements.  No action is required of the veteran until 
further notice.

The veteran has the right to submit additional evidence and 
argument on the matter or matters addressed by the Board in 
this remand.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


